DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7 December 2020 and 19 June 2020 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cork et al. (Extracellular pH monitoring for use in closed-loop vagus nerve stimulation, Journal of Neural Engineering, Volume 15 Number 1, 2017, 11 pages) in view of Boveja et al. (US Publication no. 2005/0049655), further in view of Starkebaum (US Publication no. 2005/0245986)
In regard to claims 1, 2, 11-13, and 17, Cork et al. teach that stimulation of the vagus nerve provides potential benefits for treating obesity, which is a disorder linked to patient intake, wherein Cork et al. attempt to solve the problem of providing vagus nerve stimulation with a form of physiological feedback to increase efficacy.  Cork et al. teach that the role of the vagus nerve in treating obesity and intake issues is to mediate signals related to the stomach that terminate feeding (e.g., cholecystokinin or gastric distension) and the brainstem in order to induce satiety (1. Introduction).  Stimulation of the vagus nerve is believed to enhance the mediation of these signals.  Central to the teachings and findings of Cork et al. is the use of feedback to control vagus nerve stimulation.  Such feedback includes recording changes in the activity of the vagus nerve associated with satiety signaling and stimulating in response to the feedback.  The activity of vagus nerve to be recorded includes the extracellular pH of the vagus nerve recorded by electrodes coated with Iridium Oxide.  Previous studies have demonstrated that neural activity correlates with changes in extracellular pH of the vagus nerve, and Cork et al. demonstrate that recording changes in extracellular pH in the subdiaphragmatic vagus nerve (i.e., considered to be nearer to the stomach) is useful in closed-loop neurostimulation.  The additional of the physiological feedback in this manner obtains a feedback signal with greater SNR properties (recording extracellular pH of the vagus nerve overcomes the issue of noise created by afferent neural activity from other organs associated with the vagus nerve thus being easily separated from interfering signals) and offers greater efficacy to vagus nerve stimulation in producing weightloss and limiting food intake (changes in extracellular pH of the vagus nerve have found to be easily correlated with proportionality of dosage) (See 4. Discussion and 5. Conclusion).
	Cork et al. are considered to substantially describe the inventive concept of the present invention, however do not disclose a neurostimulation device to implement the technique.  Boveja et al. describe an implantable system for treating obesity and eating disorders by stimulation of the vagus nerve.  Figures 5A-5E and 6 depicts several embodiments of the system that include electrodes 61, 62, 61a, 62a configured to be coupled to the vagus nerve(s) just above the stomach level in order produce stimulation sufficient to induce satiety (para 6).  The electrodes 61, 62, 61a, 62a are connected via a lead to first internal inductive coil (secondary coil 48 part of implanted stimulator 75) (para 10 and 139).  A control unit (external stimulator 42) is positioned external to the patient; control unit includes a second external inductive coil (i.e., primary coil 46), a memory (para 12, 115-119), telemetry module (para 12), and is considered to necessarily include a processing device or controller for coordinating activities of the various circuits contained therein (para 160-164 and figure 38).  The control unit 42 is configured to provide data to an external server 130 wherein which a clinician or patient may be able to interrogate and program the control unit (para 12, 160, 177, figures 10, and 39-46).  The control unit may also be networked with other devices such as a remote computer, phone, PDA, medical unit interface, etc (para 162).
	The system of Boveja et al. is considered a suitable system for implementing the techniques described by Cork et al., wherein modification of Cork et al. to be implemented on the system described by Boveja et al. is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would pertain to application of a known technique on a known device to yield a predictable result.  Thus Cork et al. describe that the inventive technique was known and Boveja et al. suggest a system suitable for its practice.
	However, Boveja et al. has one deficiency for fully implementing the technique of Cork et al.  Boveja et al. is lacking in a sensor to sense activity related to the vagus nerve during treatments directed to eating disorders and obesity.  Starkebaum is directed to a system and method for providing gastric stimulation and modifying the stimulation signal based on autonomic nervous system function.  Starkebaum provides stimulation to the gastrointestinal tract by vagus nerve stimulation in or near the stomach (para 65-66).  The stimulation is closed-loop and receives feedback control from sensors that sense activity in or near the stomach and/or vagus nerve (para 48 67).  The feedback control from the sensors is used to adjust/modify the stimulation applied.  It is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Boveja et al. to include sensors for vagus nerve or stomach activity for feedback to the stimulation system in order to better control stimulation since it is well-known and taught by Cork et al. that stimulation control by physiological feedback is associated with improved therapeutic efficacy (1. Introduction).  Such modification is considered to comprise the application of a known technique to a known device to provide a predictable improvement in therapeutic outcome.
	In regard to claim 3, in Boveja et al., the control unit 42 is configured to provide data to an external server 130 wherein which a clinician or patient may be able to interrogate and program the control unit (para 12, 160, 177, figures 10, and 39-46).  The server described by Boveja et al. is considered to comprise an alternative, best available equivalent, and thus precursor to cloud based hosting based on the publication date of the reference.  Additionally, Boveja et al. provides configuration for accessibility over the internet (para 137, 142, and 163).  Modification of the server is considered to have been obvious to one of ordinary skill since the modification would merely comprise using current state of the art techniques as substitutes for previously available technology. 
	In regard to claims 4 and 14, in various embodiments of Boveja et al., the external control device comprises a display (see figure 30a and 30b, or even the external device 42 of figures 5A-5E).  Such devices are capable of displaying any type of data including the data claimed.  
	In regard to claims 5 and 15, in Boveja et al. the implantable components 75 and external control components 46 and 42 are electromagnetically coupled via inductive coils 48 and 46 (para 139, 147 and 148).
	In regard to claim 6, in Boveja et al. the secondary coil 48 as part of stimulator 75 is considered to comprise the acquisition and transmission device as claimed (Boveja et al. refers to this components as the stimulus-receiver).  These components are described as being implantable under the skin of the patient (para 10).
	In regard to claim 11, Cork et al., Boveja et al., and Starkebaum each are configured to present instructions to cause stimulation of the vagus nerve.	In regard to claim 18, Starkebaum includes an output amplifer in order to generate appropriate stimulation pulses (para 59).  
	In regard to claim 19, figures 5A-5E and of Boveja et al. suggest that the electrodes 61, 62, 61a, 62a are capable of being implanted between a cortex and stomach end of the vagus nerve.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cork et al. (Extracellular pH monitoring for use in closed-loop vagus nerve stimulation, Journal of Neural Engineering, Volume 15 Number 1, 2017, 11 pages) in view of Boveja et al. (US Publication no. 2005/0049655) and Starkebaum (US Publication no. 2005/0245986), further in view of Lebovitz et al. (US Patent no. 9,061,153).
	In regard to claim 7, Cork et al. in view of both Boveja et al. and Starkebaum is considered to substantially suggest the invention as claimed, however, none of the references teach configuring the control unit to communicate with an insulin pump, a glucose monitor, or monitor of ketonic bodies.  Lebovitz et al. describes a system and method for treating obesity.  Lebovitz et al. teach that multiple devices including a vagal stimulator, medicine pump or insulin pump may be used together to manage a patient’s obesity, wherein the devices are coordinated such that one device senses and the other act accordingly (col 22 lines 31-49).  Modification of the cited references in view of Lebovitz et al. is considered obvious to one of ordinary skill in the art at the time of the invention since Lebovitz et al. teaches that coordination between multiple devices is known and would provide the advantage of synergy between different therapies to effectively help a patient achieve their goals.  The modification is considered to comprise the application of a known technique to a known device.  

Claim(s) 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cork et al. (Extracellular pH monitoring for use in closed-loop vagus nerve stimulation, Journal of Neural Engineering, Volume 15 Number 1, 2017, 11 pages) in view of Boveja et al. (US Publication no. 2005/0049655) and Starkebaum (US Publication no. 2005/0245986), further in view of Dunki-Jacobs et al. (US Patent no. 9,168,000).	In regard to claims 8-10 and 16, Cork et al. in view of both Boveja et al. and Starkebaum is considered to substantially suggest the invention as claimed, however, none of the references teach generating an alert based on intake of a patient reaching a goal nor updating goals when goals are achieved.  Dunki-Jacobs et al. pertains to a system and method for detecting and monitoring meal intake.  One or more sensors are used to detect or monitor physiological parameters that are analyzed by a computer system to determine when a patient begins intake of a meal and adjust, modulate, or otherwise control one or more therapeutic devices as a means of treating obesity (col 1 lines 37-50).  The system can include a controlled device to perform various functions such as electrically stimulate tissue (col 22 lines 34-39) of a user or deliver a therapeutic agent (col 3 lines 34-50).  As part of the monitoring, the system also records a history of a user’s meal intake, and issue an alert to the user or caregiver when a user’s intake exceeds a predetermined threshold or deviates from a predetermined pattern (col 3 lines 47-50).  The alert may be an email, text message, or other alert in order to help a user stay disciplined with meal intake (col 29 lines 42-67).  The determination that a user’s intake exceeds a threshold or deviates from a pattern is based on stored records of meal intake events.  Additionally, it is considered that intake threshold can be modified in order to keep the user’s intake under control.  It is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to include intake tracking features as claimed since such technique was disclosed by Dunki-Jacobs et al. as useful for keeping a user’s condition under control and for modifying therapeutic functions of a therapy device.  Such modification is considered to comprise the application of a known technique to known devices to yield an improvement in the intake control of a user.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cork et al. (Extracellular pH monitoring for use in closed-loop vagus nerve stimulation, Journal of Neural Engineering, Volume 15 Number 1, 2017, 11 pages) in view of Boveja et al. (US Publication no. 2005/0049655) and Starkebaum (US Publication no. 2005/0245986), further in view of Sharma (US Publication no. 2008/0086179).
In regard to claim 20, Cork et al. in view of both Boveja et al. and Starkebaum is considered to substantially suggest the invention as claimed, however, none of the references teach that the applied stimulation to the vagus nerve causes contraction of a sphincter.  Sharma describes a system and method for treating the gastrointestinal tract.  Sharma teaches that in such systems, electrodes are placed in one or more of the upper esophageal sphincter, esophagus, lower esophageal sphincter, stomach, vagus or pyloric sphincter to cause contractions of one of said locations by electrical stimulation in combination with vagus nerve stimulation in order to slow the passage of food and increase the sensation of satiety to decrease caloric intake (para 86 and 87).  Modification of the stimulation therapies in the cited references to additionally cause contraction of a sphincter is considered obvious to one of ordinary skill in the art at the time of the invention since Sharma teaches that contracting a sphincter in combination with vagus stimulation is effective at reducing caloric intake of a patient by slowing food passage and increasing levels of satiety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 June 2022